In an action to recover for goods sold and delivered, the appeal is from an order denying a motion to dismiss the complaint on the grounds (1) that it does not state facts sufficient to constitute a cause of action (Rules Civ. Prae., rule 106, subd. 4), and (2) that the contract on which the cause of action is founded is unenforcible under the provisions of subdivision 1 of section 31 of the Personal Property Law (Rules Civ. Prae., rule 107, subd. 7). Order affirmed, with $10 caste and disbursements. No opinion. Nolan, P. J., Wenzel, Murphy, Hallman and Kleinfeld, JJ., concur.